Citation Nr: 1415477	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-27 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2004 to April 2005, from May 2007 to June 2008, and from May 2009 to June 2010.  The Veteran died in November 2013.  The appellants in the present appeal are the Veteran's two minor children who have been properly granted substitution by the RO.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial rating of 30 percent, effective June 24, 2010.  


FINDINGS OF FACT

1.  During the entire initial rating period on appeal, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as school, family relations, judgment, thinking, and mood, due to such symptoms as: obsessional rituals; near-continuous panic and depression; ideation of his own death; impaired impulse control with periods of violence; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.

2.  During the entire initial rating period on appeal, the Veteran's PTSD was not productive of total occupational and social impairment.




CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no higher, for PTSD, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2013).

Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed "within one year after the date of [the Veteran's] death."  See also 38 C.F.R. 
§ 3.1000(c).  The appellants' claim for accrued benefits was timely filed in December 2013, within one year of the Veteran's death in November 2013. 
38 C.F.R. § 3.1000(c).

Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The rating of a service-connected disability requires review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  If there is a question that arises as to which disability rating to apply, the higher rating is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's PTSD was rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination, and it is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The following applies to the GAF scores relevant to this case.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.
GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work). 

The evidence of record includes service treatment records which note that the Veteran reported feeling depressed and had some suicidal thoughts on his Post Deployment questionnaire in October 2009.  

In a June 2011 VA mental health treatment note, the Veteran reported that he had been close to using a firearm on himself twice; once in Iraq and once while he was home.  Although he denied suicidal ideation, intent, or plans, he stated that after really bad days he sometimes wished he "wasn't here."  The VA psychologist conducted a mental status examination and assigned a GAF score of 55, reflective
of moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

In a July 2011 VA PTSD examination the examiner diagnosed chronic PTSD and noted that the diagnosis was related to the claimed in-service stressors.  The Veteran reported decreased socialization, irritability, nightmares once a month, avoidance of thoughts and talking about stressors and increased startle response.  He denied any panic attacks, impulsivity or legal issues.  The Veteran reported that he remained close to his family, and worked full-time as a veterans' service representative.  Upon mental status examination, the Veteran was alert, oriented, cooperative, attentive, neatly groomed with spontaneous speech and normal thoughts.  He denied suicidal or homicidal thoughts and was noted to have no inappropriate behavior, good impulse control, good memory and intact judgment and insight.  The Veteran reported his mood as feeling tired and he had a constricted affect.  The examiner noted that the Veteran had some occupational decrease in work efficiency with intermittent periods of inability to perform occupations tasks due to moderate symptoms of post-traumatic stress disorder.  A GAF score of 65 was rendered, indicative of some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

October 2012 lay statements from the Veteran's girlfriend and his parents reveal accounts of the Veteran's irritability, anger with periods of violence, near-continuous depression, hypervigilance, panic and anxiety, obsessive rituals, poor hygiene, sleep impairment, nightmares, and poor judgment (Veteran's girlfriend stated that he would often carry a weapon in public places).  

In the October 2012 substantive appeal (VA Form 9), the Veteran stated that the July 2011 VA examiner had not taken into consideration all of his PTSD symptoms.  The Veteran reported that he was always alert and always carried a firearm with him because of his fear and panic.  He stated that he carried a loaded AK 47 strapped to his back while shopping at a store.  He reported that he did not speak to his family very often and had a "roommate"-type relationship with his girlfriend.  As for personal hygiene, he noted that he did not shave or change his clothes unless directed to do so by his girlfriend.  It was also noted that he was on academic probation at school and had dropped out of several classes due to his anxiety.  The Veteran also stated that his thoughts of ending his life were not of him committing suicide, but of having someone else do it.  The Veteran then requested a new VA examination.

Upon review of all the evidence of record, both lay and medical, the Board finds that the criteria for a higher evaluation of 70 percent, but no higher, have been met for the entire rating period on appeal.  In this regard, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas such as school, family relations, judgment, thinking, and mood.  VA treatment records, the July 2011 VA examination, and lay statement of record reflect that the Veteran had PTSD symptoms manifested by sleep impairment, nightmares, panic and anxiety, hypervigilance, obsessional rituals, near-continuous depression, impaired impulse control with periods of violence, neglect of personal appearance and hygiene, and suicidal ideation.  

Also, with respect to the Veteran's GAF scores, the evidence of record reflects scores of 55 and 65, which contemplate mild to moderate PTSD symptoms or mild to moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R.§ 4.126(a) (2013).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the lay and medical evidence demonstrates that the Veteran's PTSD symptoms more nearly approximate a 70 percent PTSD disability evaluation.  The Board finds that a 70 percent disability rating is warranted for the entire rating period on appeal.  See 38 C.F.R. § 4.3.

The Board next finds that a higher evaluation in excess of 70 percent for PTSD with depressive disorder is not warranted for any rating period on appeal.  The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous. Mauerhan at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is adequately contemplated by the 70 percent rating.  The Veteran did suffer from sleep impairment and nightmares, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation.  Disturbance of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's anxiety, which is a symptom contemplated under the 30 percent PTSD disability rating.  The Veteran's impaired impulse control (such as unprovoked irritability with periods of violence) and suicidal ideation are specifically contemplated under the 70 percent PTSD rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Moreover, the Board notes that the Veteran's GAF scores have been 55 and 65 throughout the appeal period.  These scores are in the mild to moderate range for assessing PTSD symptoms and do not demonstrate total occupational and social impairment.  See DSM-IV at 46-47. 

In sum, the Board finds that the lay and medical evidence of record, including the assigned GAF scores do not demonstrate total occupational and social impairment.  While the Veteran has shown intermittent episodes of violence at home (Veteran and his girlfriend both reported that the Veteran would often break things in the home out of anger), the Veteran has reported that he was able to work full-time and had a good relationship with his children.  During the VA examination and VA treatment sessions, the Veteran was not found to have deficiencies in communication, memory, or disorientation to time and place.

For these reasons, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted for the entire initial rating period.

Next, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the schedular rating criteria, DC 9411, provide for ratings based on a combination of clinical psychiatric symptoms and findings. 

In this case, considering the lay and medical evidence, the Veteran's psychiatric disorder, diagnosed as PTSD is manifested by symptoms of obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function appropriately; suicidal ideation; impaired impulse control with periods of violence; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due the Veteran's psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2013).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records, VA treatment records, and various lay statements have been associated with the claims file.  The Veteran was also afforded a VA examination in July 2011.  This examination was adequate as it contained a description of the history of the disability at issue, documented and considered the reported complaints and symptoms, addressed the relevant rating criteria, contained a mental status examination, and note functional effects of the disability on daily activities.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.
 
Finally, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the rating period currently on appeal, the record shows that the Veteran was employed full-time.  As such, the issue of TDIU is not raised in this case.


	(CONTINUED ON NEXT PAGE)





ORDER

A 70 percent rating for PTSD, for purposes of accrued benefits, is granted subject to the law and regulations governing payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


